 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JANET ROBINSON,                                     No. 2:19-cv-0568 TLN AC (PS)
12                        Plaintiff,
13            v.                                          ORDER
14    CLEAR RECON CORP. and WELLS
      FARGO BANK, N.A.,
15
                          Defendants.
16

17

18          Plaintiff is proceeding in this action pro se, and pre-trial proceedings are accordingly

19   referred to the undersigned pursuant to Local Rule 302(c)(21). Before the court are plaintiff’s

20   First Amended Complaint (“FAC”) (ECF No. 10), second motion for temporary restraining order

21   (“TRO”) (ECF No. 9), motion for preliminary injunction (ECF No. 13), and two further requests

22   to participate in electronic filing (ECF Nos. 11, 14).

23                                            I. BACKGROUND

24          On April 2, 2019, plaintiff sought leave to proceed in forma pauperis (“IFP”) in this action

25   concerning the foreclosure of two pieces of real property. ECF Nos. 1, 2. On April 4, the

26   undersigned granted plaintiff’s IFP request, but on screening found the original complaint failed

27   to state a claim for relief because: (1) plaintiff did not clearly allege facts supporting a federal

28   cause of action, and (2) it was unclear whether plaintiff had any ownership interest in the
                                                         1
 1   properties at issue. ECF No. 3 at 4. The court provided detailed instructions on how to amend
 2   the complaint and granted plaintiff leave to amend. Id. at 4-6. On April 8, plaintiff filed a
 3   threadbare TRO request and a motion for e-filing authorization, both of which the court denied.
 4   ECF Nos. 5-8. In the order denying e-filing access, the court explicitly listed the information
 5   plaintiff should provide in any subsequent motion to e-file, and warned that failure to include
 6   each item would result in denial of such motion. ECF No. 8 at 2.
 7           A. Motions for TRO and Preliminary Injunction
 8           In her renewed TRO request, plaintiff once again seeks to enjoin defendants (as well as an
 9   individual not named as a defendant) from transferring title to real property located at 4104
10   Singing Tree Way, Antelope, California, where plaintiff has previously alleged that she resides.
11   ECF Nos. 1 at 1, 9 at 1. This renewed motion is identical to the deficient April 8 TRO request,
12   except that plaintiff alleges that the title and deed to the Singing Tree property are in her name
13   and asks the court “to my right to preserve ownership.”1 ECF No. 9 at 1. Plaintiff attaches
14   several new documents including: a certified copy of a 2006 deed granting the Singing Tree
15   property to her; a 2006 Deed of Trust (“Mortgage”) identifying the Singing Tree property as
16   security for a loan to plaintiff; a recorded Substitution of Trustee dated February 6, 2018
17   identifying defendant Wells Fargo as the current beneficiary of the Mortgage, and designating
18   defendant Clear Recon Corp. as the new trustee; and a recorded February 20, 2018 Notice of
19   Default on the Singing Tree property. Id. at 3-37.
20           Five days after filing this TRO request, plaintiff filed a motion for preliminary injunction.
21   ECF No. 13. She urges the court to set a date for defendants (and the same additional nonparty)
22   to file their answer and “affidavits and memorandum.” Id. at 1-2. Plaintiff states that she may be
23   forced out of her home without another place to live, and that she seeks a preliminary injunction
24   allowing her to continue to reside at the Singing Tree property, and preventing the transfer of title
25   to the property. Id. at 2.
26
     1
27     In the TRO request, plaintiff states: “I, Janet L Robinson, is the legal property order located at
     4104 Singing Tree Way[.]” ECF No. 9 at 1. By this, the court understands plaintiff to mean that
28   she is the owner of the Singing Tree property.
                                                         2
 1          B. First Amended Complaint
 2          Plaintiff’s First Amended Complaint (“FAC”) is a verbatim (and unsigned) copy of the
 3   original complaint on which the word “Amended” appears in handwriting. ECF No. 10. Among
 4   the various allegations the FAC reproduces, the court notes in particular the allegation that the
 5   Singing Tree property was sold at auction on March 14, 2019. Id. at 5-6. Plaintiff also attaches
 6   to the FAC various new and unexplained documents. Id. at 11-46.
 7          C. E-Filing Motions
 8          Plaintiff’s largely duplicative second and third motions to e-file state that: she requires
 9   access because she has over 500 documents, and it would be a financial burden to submit copies
10   of those documents in person; and it is her constitutional right to present her case and evidence in
11   an economical manner. ECF Nos. 11, 14.
12                                            II. DISCUSSION
13          The court is sympathetic to plaintiff’s sense of urgency in preserving her ability to live at
14   the Singing Tree home. However, she still has not provided the court with sufficiently clear
15   factual allegations to support a determination whether this case may proceed in federal court.
16   Although the documents attached to the renewed TRO motion indicate that plaintiff owned the
17   Singing Tree property at one point, and that the property was sold in 2019, the court is left to
18   guess as to the full sequence of events and the basis for federal jurisdiction to hear this suit. By
19   filing an FAC virtually identical to the original complaint, plaintiff has made no attempt to
20   address the various defects identified in the court’s April 4 order. Merely attaching documents
21   brings plaintiff no closer to providing the clear factual statement of her claims required under
22   Federal Rule of Civil Procedure 8(a). Rather than recommending dismissal of the action, the
23   undersigned will provide plaintiff one more opportunity to amend her complaint to allege clear
24   causes of action and facts supporting each cause of action.
25          Because plaintiff still has not provided an amended complaint that states a claim for relief
26   and establishes this court’s jurisdiction over the present action, plaintiff’s renewed TRO motion
27   and motion for preliminary injunction will be denied. The court directs plaintiff to the rules and
28   requirements governing TROs discussed in its April 9 order, and cautions plaintiff that
                                                        3
 1   subsequent noncompliant TRO motions may be summarily denied.
 2          Finally, the court will deny without prejudice plaintiff’s e-filing motions for failure to
 3   comply with the Local Rules and with the court’s April 10 order. Plaintiff is warned that future
 4   noncompliant motions to e-file in this case will be denied with prejudice.
 5                                 III. AMENDING THE COMPLAINT
 6          If plaintiff chooses to amend the complaint, the amended complaint must contain a short
 7   and plain statement of plaintiff’s claims. The allegations of the complaint must be set forth in
 8   sequentially numbered paragraphs, with each paragraph number being one greater than the one
 9   before, each paragraph having its own number, and no paragraph number being repeated
10   anywhere in the complaint. Each paragraph should be limited “to a single set of circumstances”
11   where possible. Rule 10(b). Forms are available to help plaintiffs organize their complaint in the
12   proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
13   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
14          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
15   narrative and storytelling. That is, the complaint should not include every detail of what
16   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
17   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
18   contain only those facts needed to show how the defendant legally wronged the plaintiff.
19          Further, the amended complaint must identify the specific causes of action plaintiff
20   asserts, against which defendant they are directed, and for what conduct. The amended complaint
21   must not force the court and the defendants to guess at what is being alleged against whom. See
22   McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (affirming dismissal of a complaint where
23   the district court was “literally guessing as to what facts support the legal claims being asserted
24   against certain defendants”). The amended complaint must not require the court and defendants
25   to prepare lengthy outlines “to determine who is being sued, for what relief.” Id. at 1177.
26          Finally, the amended complaint must not refer to a prior pleading in order to make
27   plaintiff’s amended complaint complete. An amended complaint must be complete in itself
28   without reference to any prior pleading. Local Rule 220. This is because, as a general rule, an
                                                        4
 1   amended complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
 2   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
 3   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
 4   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
 5   original complaint, each claim and the involvement of each defendant must be sufficiently
 6   alleged.
 7                                IV. PRO SE PLAINTIFF’S SUMMARY
 8          It is not clear that this case can proceed in federal court. The court cannot tell from your
 9   amended complaint what legal harm was done to you. Because the complaint as written is not
10   clearly understandable, does not provided legal causes of action with facts supporting each cause
11   of action, and does not establish that this court has the power to hear your case, it will not be
12   served on defendants. Your lawsuit cannot proceed unless you fix the problems with your
13   amended complaint.
14          You are being given 30 days to submit an amended complaint that provides a proper basis
15   for federal jurisdiction. If you submit an amended complaint, it needs to explain in simple terms
16   what laws or legal rights of yours were violated, by whom and how, and how those violations
17   impacted you. Without this information, the court cannot tell what legal claims you are trying to
18   bring against the defendants and which facts support each claim. If you do not submit a Second
19   Amended Complaint by the deadline, the undersigned will recommend that the case be dismissed.
20                                         V. FURTHER FILINGS
21          This action cannot proceed until plaintiff submits a complaint that states a cognizable
22   legal claim. Therefore, plaintiff is hereby restricted from filing any further motions or documents
23   in this case until she has submitted a Second Amended Complaint and the court has found such
24   complaint sufficient. See De Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990)
25   (recognizing federal courts’ inherent power to regulate the activities of abusive litigants by
26   imposing carefully tailored filing restrictions). In the space of ten days, plaintiff has filed two
27   threadbare TRO requests (ECF Nos. 5, 9), a frivolous motion for preliminary injunction (ECF No.
28   13), and three motions for e-filing authorization that provide none of the required supporting
                                                         5
 1   information (ECF Nos. 6, 11, 14). In light of the number of noncompliant urgent motions filed
 2   and plaintiff’s refusal to follow the clear instructions provided, the court must impose this
 3   restriction to preserve its limited resources. The restriction will automatically lift in the event that
 4   the court finds legally sufficient any Second Amended Complaint plaintiff may choose to file.
 5                                            VI. CONCLUSION
 6          Accordingly, IT IS HEREBY ORDERED that:
 7      1. Plaintiff’s request for temporary restraining order (ECF No. 9) is DENIED;
 8      2. Plaintiff’s motions to e-file (ECF Nos. 11, 14) are DENIED without prejudice;
 9      3. Plaintiff’s motion for preliminary injunction (ECF No. 13) is DENIED;
10      4. The first amended complaint (ECF No. 10), is DISMISSED with leave to amend;
11      5. Plaintiff must file a Second Amended Complaint within 30 days from the date of this
12          order. If plaintiff files a Second Amended Complaint, she must comply with the
13          instructions given above. If plaintiff fails to timely comply with this order, the
14          undersigned may recommend that this action be dismissed for failure to prosecute; and
15      6. Plaintiff is restricted from filing any further motions or documents in this case until the
16          court has ruled on the sufficiency of any forthcoming Second Amended Complaint.
17      IT IS SO ORDERED.
18   DATED: April 19, 2019
19

20

21

22

23

24

25

26

27

28
                                                         6
